Citation Nr: 9935589	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-12 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes, to 
include as due to exposure to herbicide agents.

2.  Entitlement to service connection for tinea pedis, 
claimed as fungus of the feet, to include as due to exposure 
to herbicide agents.

3.  Entitlement to an increased (compensable) disability 
rating for a bilateral hearing loss disability.  

4.  Entitlement to an increased (compensable) disability 
rating for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein an compensable 
disability evaluation for a bilateral hearing loss disability 
and service connection for diabetes and fungus of the feet 
were denied.  The veteran also appeals a May 1998 rating 
decision rendered by the RO wherein a compensable disability 
evaluation for tinnitus was denied. 


FINDINGS OF FACT

1.  Diabetes is not shown in service.

2.  Tinea Pedis is not shown in service.

3.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased ratings for a bilateral 
hearing loss disability and tinnitus has been developed.

4.  The veteran's bilateral hearing loss disability is 
manifested by average pure tone decibel loss of 36 decibels 
in the right ear and 41 decibels in the left ear.  Speech 
recognition was 92 percent in the right ear and 92 percent in 
the left ear.  

5.  The veteran's tinnitus is manifested by recurrent 
symptomatology.  


CONCLUSIONS OF LAW

1. A claim for service connection for diabetes is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305, 3.307, 3.309 (1999).

2.  A claim for service connection for tinea pedis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305, 3.307, 3.309 (1999).

3.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
1160(a) (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998) (1999).

4.  The criteria for an increased rating for tinnitus are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.85, 
4.86, 4.87, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

I.  Claims for Service Connection

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and who currently has one or more certain prescribed 
chronic diseases, shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (1999).  The diseases that are afforded 
presumption due to herbicide exposure are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma.  
38 C.F.R. § 3.309 (e) (1999).  These prescribed diseases must 
become manifest to a compensable degree at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must become manifest to a 
compensable degree within one year after the last date of 
exposure to herbicide agents during active service, and 
respiratory cancers must become manifest to a compensable 
level within 30 years after the last date of exposure to 
herbicide agents during active service.  38 C.F.R. § 3.307 
(a)(6)(ii) (1999).  

In addition to establishing service connection on a 
presumptive basis, service connection may also be established 
on a direct basis when the evidence shows that the disease or 
malady was incurred during or aggravated by service.  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995);  Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

A.  Diabetes

The veteran contends that he has diabetes, which he 
attributes to herbicide exposure while serving on active duty 
in Southeast Asia during the Vietnam Conflict.  After a 
review of the evidence the Board finds that he has failed to 
submit a well-grounded claim.  Accordingly, his claim for 
service connection for diabetes, to include as due to 
herbicide exposure fails. 

The Board notes that the veteran's DD 214, Certificate of 
Discharge, indicates that he served on active duty in 
Southeast Asia during the Vietnam Conflict.  However, his 
claimed diabetic condition is not one for which a presumptive 
service connection due to herbicide exposure can be granted.  
See 38 C.F.R. § 3.309 (e) (1999).  The Board notes that in 
support of his claim, the veteran submitted a VA article 
entitled Agent Orange Review.  This article indicates that 
the Secretary of Veterans Affairs is considering the 
recognition of diabetes as a disability for which presumptive 
service connection due to herbicide exposure may be assigned.  
However, as diabetes is not currently listed in the 
regulations, presumptive service connection due to herbicide 
exposure may not be granted.  The Board is not free to ignore 
VA regulations that VA has adopted.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). Accordingly, a claim of service 
connection for diabetes due to herbicide exposure is not well 
grounded.  38 C.F.R. §§ 3.307, 3.308 (1999). 

Although presumptive service connection due to herbicide 
exposure is not appropriate, service connection may 
nonetheless be established when the evidence shows that the 
disease or malady was incurred during or aggravated by 
service.  Combee.  With regard to the veteran's claim for 
service connection for diabetes, the determinative issues 
presented are (1) whether the veteran had diabetes during 
service; (2) whether he currently has diabetes; and if so, 
(3) whether his current diabetes is etiologically related to 
his service.  To reiterate, medical evidence is needed to 
lend plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.

After a review of the evidence, the Board finds that the 
veteran has not submitted a well-grounded claim for service 
connection, on a direct basis, for diabetes as the evidence 
does not show that diabetes is shown in service.  Service 
medical records are silent for any treatment, complaint, or 
diagnosis of diabetes during active duty.  On the contrary, 
an April 1976 physical examination conducted in conjunction 
with the veteran's separation from active duty indicates that 
the veteran's endocrine system was normal.  Similarly, a 
report of medical history completed by the veteran in January 
1976 does not indicate that he had diabetes.  Based on the 
evidence set forth above, the Board finds that diabetes is 
not shown in service.  

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  Cuevas.  At 
a Travel Board Hearing before the undersigned Member of the 
Board, the veteran indicated that he had a high history of 
glucose both inservice and in the National Guard.   The Board 
notes the veteran's contention that he developed diabetes 
while serving with the Arkansas Army National Guard.  In 
support of this contention, he submitted a March 1994 
Cardiovascular Risk Screening Report indicating that he had a 
fasting blood sugar of 134 mg/dl.  However, this statement 
does not show that the veteran was diagnosed with diabetes.  
On the contrary, an undated VA medical record indicates that 
the veteran reported being diagnosed with diabetes in 
December 1997.  The Board notes that, while entirely 
competent to report his symptoms both current and past, the 
veteran has presented no clinical evidence or medical opinion 
that would establish a link between his current diabetes and 
his recorded blood sugar levels during military service.  In 
the absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current diabetes to be of 
no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu. 

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown to have 
begun in service or a chronic disorder manifested to a 
compensable degree within a year of discharge, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual at 
this time that service connection for diabetes could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim with respect to diabetes is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the claims folder, nor has the veteran alleged, that any 
additional evidence exists to support an inservice diagnosis 
or occurrence of diabetes. The Board must also point out that 
the veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.

B.  Tinea Pedis

The veteran also contends that he has fungus of the feet, 
which he attributes to herbicide exposure while serving on 
active duty in Southeast Asia during the Vietnam Conflict.  
After a review of the evidence the Board finds that he has 
failed to submit a well-grounded claim.  Accordingly, his 
claim for service connection for tinea pedis, claimed as 
fungus of the feet, to include as due to herbicide exposure 
fails. 

As set forth previously, service connection may be 
established, on a presumptive basis, for certain chronic 
diseases associated with exposure to herbicide agents if the 
veteran served in Vietnam at any time during the period from 
January 9, 1962, to May 7, 1975 unless there is affirmative 
evidence establishing that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307 (a) (6) (iii) 
(1999). 
The diseases that are afforded presumption are chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancer, and soft-tissue 
sarcoma.  In the instant case, VA medical records of November 
1998 and December 1998 have diagnosed the veteran's skin 
disability of the feet as tinea pedis, or athletes' foot.  
This disease is not one for which a presumptive service 
connection, as due to Agent Orange exposure, can be applied, 
per the regulations.   Therefore, the Board must find that a 
presumptive service connection, on the basis that his tinea 
pedis was the result of Agent Orange exposure, is not shown.

Although presumptive service connection due to Agent Orange 
exposure is not appropriate, service connection may 
nonetheless be established when the evidence shows that the 
disease or malady was incurred during or aggravated by 
service.  Combee.  With regard to the veteran's claim for 
service connection for tinea pedis, the determinative issues 
presented are (1) whether the veteran had a skin condition of 
affecting his feet during service; (2) whether he currently 
has tinea pedis; and if so, (3) whether his current skin 
disability is etiologically related to inservice skin 
condition of his feet.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Espiritu.

The evidence does not show that a skin disability affecting 
the feet during service. His service medical records do not 
show any complaints, treatment, or diagnosis of a skin 
condition affecting his feet during active service.  On the 
contrary, on a January 1976 Report of Medical History, the 
veteran indicated that he did not have, nor had he ever had, 
foot trouble.  He also indicated that he did not have, nor 
had he ever had, skin diseases.  Similarly, a February 1976 
physical examination report indicates that his skin and feet 
were normal.  As there is no disability shown in service, a 
well-grounded claim for service connection on a direct basis 
for tinea pedis has not been submitted.  Caluza. 

The Board notes that at the October 1999 Travel Board 
Hearing, the veteran expressed indicated that the fungal 
problem that he experiences with his feet started while he 
was in Vietnam and that his tinea pedis is related to 
herbicidal exposure.   However, the Board notes that, while 
entirely competent to report his symptoms both current and 
past, he has presented no clinical evidence or medical 
opinion that would establish a link between his current foot 
condition and his service.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of his current skin disability to be of no probative 
value.  Espiritu.

Accordingly, based on the discussion above, the Board finds 
that the criteria for presenting a well-grounded claim for 
service connection for tinea pedis has not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (1999).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the claims folder, nor has the veteran alleged, that any 
additional evidence exists to support an inservice diagnosis 
or occurrence of tinea pedis.  The Board must also point out 
that the veteran is free to submit new and material evidence, 
and reopen his claim for service connection, at any time.


II.  Claims for Increased Disability Ratings

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for increased disability 
ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

A.  Bilateral Hearing Loss Disability

Service connection for a bilateral hearing loss disability 
was established by means of an October 1980 Board decision 
which found that the veteran developed a hearing loss 
disability during active duty.  A December 1980 rating 
decision assigned a noncompensable disability rating 
effective August 23, 1979, the date of claim on appeal.  A 
March 1998 rating action denied a compensable evaluation for 
the veteran's hearing loss disability.  The veteran appeals 
this rating action.

The veteran contends that his bilateral hearing loss 
disability is more severe than currently evaluated and that 
an increased disability rating is warranted.  At an October 
1999 Travel Board Hearing, the veteran indicated that he had 
difficulty hearing requiring him to use hearing aids.    

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
38 C.F.R. § 4.87 of the Schedule.  Under these criteria, the 
degree of disability for bilateral service-connected hearing 
loss disability is determined by application of a rating 
schedule that establishes 11 auditory acuity levels, ranging 
from Level I (for essentially normal acuity) through Level XI 
(for profound deafness).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1999).  The Court has held that "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating ear disabilities were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will evaluate the 
veteran's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999 and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in March 1998, shows that 
the pure tone thresholds were 20, 10, 15, 65, and 70 decibels 
in the right ear at 500, 1000, 2000, 3000, and 4000 hertz.  
The average pure tone decibel loss was 36 decibels in the 
right ear.  Pure tone thresholds were measured at 15, 15, 35, 
60 and 80 decibels in the left ear at 500, 1000, 2000, 3000, 
and 4000 hertz.  Average pure tone decibel loss was 41 
decibels in the left ear.  This report also shows that speech 
recognition was 92 percent in the right ear and 92 percent in 
the left ear.  

Under the criteria currently in effect in the Schedule, the 
veteran's hearing loss is assigned Level I for each ear.  
38 C.F.R. § 4.85, Table VI (1999).  This degree of bilateral 
hearing loss, as determined by the Schedule, warrants the 
assignment of a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100 (1999).
 
Similarly, under the criteria in effect prior to June 10, 
1999, the veteran's hearing loss is assigned Level I for each 
ear.  38 C.F.R. § 4.87, Table VI (1998).  This degree of 
bilateral hearing loss disability, as determined by the 
Schedule, also warrants assignment of a noncompensable 
evaluation.  38 C.F.R. § 4.87, Table VII (1998). 

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for bilateral hearing loss disability.  In 
addition, the record does not reflect any request by him that 
the question of entitlement to an increased evaluation for 
bilateral hearing loss disability be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder. See Floyd v. Brown, 
9 Vet. App. 88 (1996).

B.  Tinnitus

Service connection for tinnitus was established by means of 
an October 1980 Board decision as service medical records 
show complaints of tinnitus.  A December 1980 rating action 
assigned a noncompensable disability rating effective August 
23, 1979, the date of the claim on appeal.  By means of a May 
1998 rating action a compensable rating for tinnitus was 
denied.  The veteran appeals this rating action contending 
that his tinnitus is more severe than currently evaluated and 
that an increased disability rating is warranted. 

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended effective June 10, 1999.  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to June 10, 1999 and the criteria in 
effect subsequent to that date, to determine which may be 
more favorable to the veteran.  See Karnas.

At a June 1998 RO hearing, the veteran stated he has constant 
ringing in his ear that results in difficulty comprehending 
others.  He indicated that his tinnitus was helped by his 
hearing aids.  

Tinnitus is rated under Diagnostic Code 6260 of the Schedule.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.87, 4.87a, Diagnostic Code 6260 (1998) (1999).  
Under the rating criteria currently in effect, a 10 percent 
disability evaluation is warranted for recurrent tinnitus.  
Under the rating criteria in effect prior to June 10, 1999, a 
10 percent disability rating is appropriate for tinnitus 
persistent as a symptom of head injury, concussion or 
acoustic trauma.  Under both the old and new schedular 
criteria, the maximum schedular rating that can be assigned 
for tinnitus is 10 percent.  The Board finds that the 
criteria currently in effect is more favorable to the veteran 
as it does not require that the veteran's tinnitus be a 
symptom of head injury, concussion or acoustic trauma. 

After a review of the evidence, the Board finds that a 
compensable evaluation for tinnitus is warranted.  At the 
October 1999 Travel Board Hearing, the veteran testified that 
his tinnitus started while serving in the military.  He 
indicated that he has had constant ringing in his ears since 
returning from Vietnam in 1969.  He indicated that he has 
difficulty hearing background noises due to tinnitus 
especially in social situations.  Additionally, a March 1998 
VA examination report indicates constant bilateral tinnitus.  

As the evidence as set forth above, shows constant recurrent 
bilateral tinnitus, the Board finds that the criteria for an 
increased rating for tinnitus have been met.  38 C.F.R. § 
4.86, Diagnostic Code 6260 (1999).  Accordingly, an increased 
disability rating of 10 percent, but no greater, is 
appropriate.


ORDER

Service connection for diabetes, to include as due to 
herbicide exposure, is denied.  Service connection for tinea 
pedis, claimed as foot fungus, to include as due to herbicide 
exposure, is denied.  An increased rating for a bilateral 
hearing loss disability is denied.  An increased rating of 10 
percent, but no greater, is granted for tinnitus. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 

